AP-77,030
                                                                              COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                            Transmitted 2/19/2015 5:20:21 PM
JOHN TATUM                                                                 990 S. Sherman
ATTORNEY AT LAW
                                                                               Accepted 2/20/2015 8:05:51 AM
                                                                          Richardson, Texas 75081
                                                                           (972) 705-9200        ABEL ACOSTA
                                                                                                        CLERK




      February 19, 2015

      Abel Acosta, Clerk of the Court
      Court of Criminal Appeals                                          February 20, 2015
      P.O. Box 12308
      Capitol Station
      Austin, Texas 78711



      Re:     Court of Criminal Appeals No. AP-77,030
              Trial Court Cause No. F12-23749-W
              Matthew Lee Johnson v. The State of Texas



      Dear Mr.Acosta:

             Defense Counsel is in receipt of the Court’s letter dated February 13, 2015. The
      undersigned counsel will present oral argument on behalf of Appellant in the above
      mentioned case on March 18, 2015. Appellant’s counsel w ill present argument on
      issues Nos. 8-19 which concern four jurors that the trial court excused sua sponte
      without letting the defense voir dire the prospective jurors which resulted in the final
      makeup of the jury which denied Appellant his right to due process.

      Sincerely,

      /s/ John Tatum

      John Tatum
      State Bar No. 19672500
      900 South Sherman Street
      Richardson, Texas 75081
      (972) 705-9200
      johntatumlaw@gmail.com

      JT:mt